The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
POWER SAVING USING MOTION DETECTING MOBILE OPERATING STATE MANAGEMENT.


For reasons discussed below the term “image” is not considered descriptive as applicant has a unique definition of the term, which has little or nothing to do with the conventionally accepted meaning. 


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The terminology “a partial image state” and “a full image state” are confusing. The language of the claim would suggest some image data is being loaded, however the specification is silent as image processing. However, the instant specification describes partial and full operating states; indeed, it appears that the term image state in the specification in fact means operating state. Partial and full image states are only defined in relation to operations, see instant spec paragraph 4: “The partial image state may not include instructions for performing a navigation function or a communication function, and the full active state may include instructions for performing the navigation function or the communication function. Loading the full image state may include activating at least one of a radio frequency control module and a Wi-Fi module. Contrast the language of claims 1-22 with claims 23- 30, which simply refer to power saving modes.
It is suggested that the claim term “image state” be replaced by “operating state” to clarify the claims.  See support for this change in paragraph 3: “An example of a method for setting an operating state of a module in a mobile device according to the disclosure includes detecting a motion interrupt, loading a partial software image state into the module, detecting a motion that meets or exceeds a threshold while in the partial image state, loading a full image state into the module, and enabling the module in a full active state.”  Also compare claims 23-30 in which no motion causes entry into power saving mode, while claims 1-22 are about motion causing a wake up.

For the reasons stated above, the term “software image state” has been interpreted as “operating state” for this action.

As to the term “partial software image” it simply refers to the level of power saving, or specific operating state, see instant specification paragraphs 21, 75, 108.  Again, there is no image processing discussed, the specification simply describes operating states, the correction suggested above would seem to provide greater clarity to the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10-16, 18-30 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Moloney et al (US 2019/0222756).
Consider claim:

1. Moloney teaches the method for setting an operating state of a module in a mobile device, comprising: 
detecting a motion interrupt (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32);
 loading a partial software image to enable image state (For the reasons stated in the 112 rejection above, the term “image state” has been interpreted as “operating state” i.e. power saving state for this action) into the module (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”.  As to the term “software image” it simply refers to the level of power saving, or specific operating state, see instant specification paragraphs 21, 75, 108.  ); 
detecting a motion that meets or exceeds a threshold while in the partial image state (if motion exceeds thresholds further states are entered see paragraph 43); 
loading a full software image to enable a full image state into the module (fully active state see figure 5b, paragraphs 43, 64. As to the term “software image” it simply refers to the level of power saving, or specific operating state, see instant specification paragraphs 21, 75, 108.  ); and 
enabling the module in a full active state (fully active state see figure 5b, paragraphs 43, 64).  
2. Moloney teaches the method of claim 1 wherein the partial image state is a sensor only state (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”).  
3. Moloney teaches the method of claim 1 wherein the motion interrupt is generated by an external motion detect sensor (motion sensor figure 1B item 158  paragraph 22).  
4. Moloney teaches the method of claim 1 wherein the motion interrupt is detected by a power management (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”) integrated circuit (integrated circuit embodiment see paragraphs 70, 81).  
5. Moloney teaches the method of claim 1 wherein detecting the motion that meets or exceeds a threshold includes detecting motion continuously for a period of time (motion threshold over time duration see paragraph 74).  

7. Moloney teaches the method of claim 1 wherein the partial image state does not include instructions for performing a navigation function or a communication function, and the full active state includes instructions for performing the navigation function or the communication function (power state of communication subsystems controlled see paragraph 38).  
8. Moloney teaches the method of claim 1 wherein loading the full image state includes activating at least one of a radio frequency control module and a Wi-Fi module (WIFI paragraph 26).  

10. Moloney teaches the method of claim 1 further comprising transitioning the module to a power collapse state (collapse state corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42)when the module is in the full active state and the motion that meets or exceeds a threshold is not detected for a specified time period (motion threshold over time duration see paragraph 74).  
11. Moloney teaches the method of claim 10 further comprising transitioning at least one of a radio frequency control module and a Wi-Fi module (WIFI paragraph 26) to a power save mode before the module transitions to the power collapse state (power state of communication subsystems controlled see paragraph 38).  

12. Moloney teaches the mobile device, comprising: 
at least one external motion detect sensor (motion sensor figure 1B item 158  paragraph 22); 
a mobile device management module operably coupled to the at least one external motion detect sensor, the mobile device management module comprising at least one processor configured (processor executing instructions implementation paragraphs 11, 70) to: 
detect a motion interrupt (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32); 
load a partial software image to enable a partial image state (For the reasons stated in the 112 rejection above, the term “image state” has been interpreted as “operating state” i.e. power saving state for this action.  As to the term “partial software image” it simply refers to the level of power saving, or specific operating state, see instant specification paragraphs 21, 75, 108.  ) into the mobile device management module (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”); 
detect a motion that meets or exceeds a threshold while in the mobile device management module is in the partial image state (if motion exceeds thresholds further states are entered see paragraph 43); 
load a full software image to enable a full image state into the mobile device management module (fully active state see figure 5b, paragraphs 43, 64.  As to the term “software image” it simply refers to the level of power saving, or specific operating state, see instant specification paragraphs 21, 75, 108.  ); and 
enable the mobile device management module in a full active state (fully active state see figure 5b, paragraphs 43, 64).  
13. Moloney teaches the mobile device of claim 12 wherein the partial image state is a sensor only state (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”).  
14. Moloney teaches the mobile device of claim 12 wherein the motion interrupt is generated by the at least one external motion detect sensor (motion sensor figure 1B item 158  paragraph 22).  
15. Moloney teaches the mobile device of claim 12 further comprising a power management integrated circuit operably coupled to the at least one external motion detect sensor (motion sensor figure 1B item 158  paragraph 22, detecting no motion state paragraph 42) and the mobile device management module, wherein the power management integrated circuit is configured to detect the motion interrupt generated by the at least one external motion detect sensor, and the at least one processor is configured to detect the motion interrupt based on a signal received from the power management integrated circuit (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32).  
16. Moloney teaches the mobile device of claim 12 wherein the at least one processor is configured to detect the motion that meets or exceeds a threshold by detecting an indication of motion generated by the at least one external motion detect sensor for a continuous period of time (motion threshold over time duration see paragraph 74).  

18. Moloney teaches the mobile device of claim 12 wherein the partial image state does not include instructions for performing a navigation function or a communication function, and the full active state includes instructions for performing the navigation function or the communication function (power state of communication subsystems controlled see paragraph 38).  
19. Moloney teaches the mobile device of claim 12 further comprising a radio frequency control module operably coupled to the mobile device management module, wherein the at least one processor is further configured to activate the radio frequency control module when enabling the mobile device management module to the full active state (power state of communication subsystems controlled see paragraph 38).  
20. Moloney teaches the mobile device of claim 12 further comprising a Wi-Fi module operably coupled to the mobile device management module, wherein the at least one processor is further configured to activate the Wi-Fi module (WIFI paragraph 26) when enabling the mobile device management module to the full active state (power state of communication subsystems controlled see paragraph 38).  
21. Moloney teaches the mobile device of claim 12 wherein the at least one processor is configured to communication with the at least one external motion detect sensor via a serial interface protocol to detect the motion that meets or exceeds a threshold while the mobile device management module is in the partial image state (multiple states or modes of power saving operation, when movement first detected, sensor state is enabled see paragraph 43, sensor state would correspond to “partial image state”).  
22. Moloney teaches the mobile device of claim 12 wherein the at one processor is further configured to transition the mobile device management module to a power collapse state (power collapse corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42) when the mobile device management module is in the full active state and the motion that meets or exceeds a threshold is not detected for a specified time period (motion threshold over time duration see paragraph 74).  

23. Moloney teaches the method for setting a module in a mobile device to a power save mode, comprising: 
detecting a no motion state (motion sensor figure 1B item 158  paragraph 22, detecting no motion state paragraph 42); 
determining that the no motion state persists for a specified amount of time (motion threshold over time duration see paragraph 74); 
configuring a motion detect sensor interrupt prior to entering the power save mode (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32); and 
setting the module to the power save mode (full power save mode corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42).  
24. Moloney teaches the method of claim 23 wherein an external motion detect sensor is configured to detect the no motion state (motion sensor figure 1B item 158  paragraph 22, detecting no motion state paragraph 42).  
25. Moloney teaches the method of claim 23 wherein the module is a mobile device management chipset (integrated circuit embodiment see paragraphs 70, 81) that is operably coupled to power management integrated circuit configured to determine that the no motion state persists for the specified amount of time (motion threshold over time duration see paragraph 74).  
26. Moloney teaches the method of claim 25 wherein the power management integrated circuit is configured to set the module to the power save mode via a signal on a system power management interface (full power save mode corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42).  
27. Moloney teaches the method of claim 23 wherein the module is a mobile device management chipset (integrated circuit embodiment see paragraphs 70, 81) that is operably coupled to an external motion detect sensor, and configuring the motion detect sensor interrupt includes sending a signal from the module to the external motion detect sensor (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32).  

28. Moloney teaches the mobile device, comprising: 
at least one external motion detect sensor (motion sensor figure 1B item 158  paragraph 22, detecting no motion state paragraph 42); 
a mobile device management module operably coupled to the at least one external motion detect sensor, the mobile device management module comprising at least one processor configured to (processor executing instructions implementation paragraphs 11, 70): 
detect a no motion state (motion sensor figure 1B item 158  paragraph 22, detecting no motion state paragraph 42); 
determine that the no motion state persists for a specified amount of time (motion threshold over time duration see paragraph 74); 
configure a motion detect sensor interrupt in the at least one external motion detect sensor (interrupts in response to wakeup events see paragraph 41, wake up includes motion detection see paragraphs 15, 32); and 
set the mobile device management module to a power save mode (full power save mode corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42).  
29. Moloney teaches the mobile device of claim 28 wherein the mobile device management module is configured to receive an indication of no motion generated by the at least one external motion detect sensor (processor executing instructions implementation paragraphs 11, 70), and the at least one processor is configured to detect the no motion state based on the indication of no motion generated by the at least one external motion detect sensor (full power save mode corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42).  
30. Moloney teaches the mobile device of claim 28 further comprising a power management integrated circuit (integrated circuit embodiment see paragraphs 70, 81) operably coupled to the at least one external motion detect sensor and the mobile device management module, wherein the power management integrated circuit is configured to receive an indication of no motion generated by the at least one external motion detect sensor, and the at least one processor is configured to detect the no motion state based on the indication of no motion received by the power management integrated circuit (full power save mode corresponds to lowest reset state: “When the person is inactive such as standing still, sitting, or sleeping, the mobile camera 100, 204 may enter the reset state 302 as a result of the mobile camera 100, 204 not detecting any motion” figure 3 item 302, paragraph 42).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim s 6, 9 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney.
Consider claim:

6.  Moloney teaches the method of claim 5 but lacks a teaching of wherein the period of time is approximately 5 to 15 seconds.  Official Notice is taken that unnecessary initiation of power saving would be annoying to a user.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Moloney as shown in the claim in order to reduce unnecessary entry into power saving.
9. Moloney teaches the method of claim 1 but lacks a teaching of  wherein detecting the motion that meets or exceeds a threshold while in the partial image state includes receiving information from an external motion detect sensor via a serial interface protocol including at least one of I2C, Serial Peripheral Interface (SPI), and I3C.  Official Notice is taken that all of the claimed protocols are well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Moloney as shown in the claim in order to assure compatibility with common protocols.
17. Moloney teaches the mobile device of claim 16 but lacks a teaching of  wherein the continuous period of time is approximately 5 to 15 seconds.   Official Notice is taken that unnecessary initiation of power saving would be annoying to a user.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Moloney as shown in the claim in order to reduce unnecessary entry into power saving.

Response to Amendment
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
As noted above examiner maintains the use of the terms “software image” and “image state” is confusing.  Applicants own citations of the instant specification, while using the “image” terminology seem to be referring to operating state, however even the description cited does not actually eliminate the use of sensor data “images” to set the states..   Therefore, clarification in the claim language is required.

Note that applicants’ arguments against the prior art rely on the “image” terminology not being present.  Examiner maintains that the actual operation of the claims do not distinguish over the art.
 
Conclusion
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached on 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
(571) 272-7887